Title: To Alexander Hamilton from Uriah Tracy, 30 July 1798
From: Tracy, Uriah
To: Hamilton, Alexander



Litchfield [Connecticut] 30th July 1798
Sir

I meant to have called upon you on my way home from Philada—but was prevented by finding an uncommonly good & speedy passage. I have now troubled you, to call yr. attention to a subject, with which I was not then as well acquainted as I am now. I find Col. Tallmadge will accept of an appointmt in the Army of which I was doubtful untill I saw him. He will draw after him, in this State, more of the Old & worthy Officers than any other man. It is with reluctance Tallmadge consents that I may mention his name, but so much am I convinced, he will be very serviceable in the Army, that I hope you will pardon Me for this importunity. It is well understood that Mr North does not accept his appointment of Adjutant Genl. If you believe Tallmadge qualified for that Office, will you mention him to the Secy at War? I do not hesitate to say he is better qualified for that business than any man I know. I could not ask him to accept an appointment under the rank of a Brigadr. If Tallmadge can have this birth; most of the Valuable Officers who served the last War, will come forward & join the army.
I am Sir with great respect   Yr. Obedt. servt

Uriah Tracy
Genl. Hamilton.

